UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4087


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RONNIE PIERRE HOLMES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:13-cr-00278-LO-1)


Submitted:   June 16, 2014                 Decided:   July 29, 2014


Before SHEDD, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan H. Yamamoto, Alexandria, Virginia, for Appellant. Dana J.
Boente, United States Attorney, Stacey K. Luck, Special
Assistant United States Attorney, Michael J. Frank, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Ronnie     Pierre     Holmes         pled     guilty,          pursuant       to    a

written     plea     agreement,       to    sex       trafficking            of    a    child,     in

violation       of   18    U.S.C.     §§ 1591(a)            and    2    (2012).          Prior     to

sentencing, Holmes moved to withdraw his guilty plea, alleging

that he was not properly medicated at the time of his plea and

that his counsel was ineffective.                         The court denied the motion

and   sentenced       Holmes     to   a    term       of    168    months’         imprisonment.

Holmes now appeals, challenging the district court’s denial of

his motion to withdraw his guilty plea. *                              Finding no error, we

affirm.

                We review for abuse of discretion the district court’s

denial     of    a   defendant’s      motion         to     withdraw         his    guilty    plea.

United States v. Nicholson, 676 F.3d 376, 383 (4th Cir. 2012).

Before sentencing, a defendant may withdraw his guilty plea only

by    demonstrating        “‘a   fair      and       just    reason’”         for      withdrawal.

United     States     v.   Bowman,        348 F.3d 408,       413   (4th      Cir.   2003)

(quoting Fed. R. Crim. P. 11(d)(2)(B)).                            “[A] ‘fair and just’

reason for withdrawing a plea is one that essentially challenges

       *
        In his brief, Holmes also asserts that the appellate
waiver provision in his plea agreement should not bar this court
from reviewing his challenge to the denial of his motion to
withdraw his plea.    The Government has expressly declined to
seek enforcement of the waiver, and we decline to enforce it sua
sponte.   United States v. Jones, 667 F.3d 477, 486 (4th Cir.
2012).



                                                 2
. . . the fairness of the Rule 11 proceeding . . . .”                              United

States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).

The   defendant      bears    the    “heavy       burden”    of     demonstrating       the

existence of such a reason.                United States v. Thompson-Riviere,

561 F.3d 345,    348     (4th   Cir.    2009)       (internal     quotation    marks

omitted).

             A   properly-conducted          Rule       11   colloquy       “raise[s]    a

strong    presumption      that     the    plea    is    final    and   binding,”    and

therefore “leaves a defendant with a very limited basis upon

which to have his plea withdrawn.”                       Bowman, 348 F.3d at 414

(internal    quotation       marks    omitted).          Moreover,      a    defendant’s

sworn    declarations      during     the     plea      colloquy     “carry    a   strong

presumption of verity.”             Blackledge v. Allison, 431 U.S. 63, 74

(1977).

             We have articulated a nonexclusive list of six factors

to be considered in determining whether to permit withdrawal of

a guilty plea.         United States v. Moore, 931 F.2d 245, 248 (4th

Cir. 1991).         These factors include: (1) whether the defendant

has offered credible evidence that his plea was unknowing or

involuntary;     (2)    whether      the    defendant        credibly    asserted       his

legal innocence; (3) the extent of delay between entering the

plea and filing the motion to withdraw the plea; (4) whether the

defendant enjoyed “the close assistance of competent counsel”;

(5)   whether     withdrawal        would    prejudice        the    government;        and

                                            3
(6) whether withdrawal would “inconvenience the court and waste

judicial resources.”      Nicholson, 676 F.3d at 384.

           Upon careful review of the record, we find no abuse of

discretion in the district court’s conclusion that Holmes failed

to meet his burden to demonstrate a fair and just reason for

withdrawal.     Rather, we agree with the district court’s careful

analysis of the Moore factors and resulting conclusion that none

of these factors weighed in Holmes’ favor.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     4